Tower Ins. Co. of N.Y. v Hong Kong Supermarket, Inc. (2015 NY Slip Op 02404)





Tower Ins. Co. of N.Y. v Hong Kong Supermarket, Inc.


2015 NY Slip Op 02404


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Gonzalez, P.J., Richter, Manzanet-Daniels, Kapnick, JJ.


14488 102185/10

[*1] Tower Insurance Company of New York as subrogee of A & M East Broadway LLC, et al., Plaintiffs-Respondents,
vHong Kong Supermarket, Inc. Defendant-Appellant, PCK Realty, Inc. Defendant-Respondent.


Ropers Majeski Kohn & Bentley, P.C., New York (Scott W. Bermack and Michelle Gordon of counsel), for appellant.
Law Office of Steven G. Fauth, LLC, New York (Steven G. Fauth of counsel), for Tower Insurance Company and Castlepoint Insurance Company, respondents.
David S. Kritzer & Associates, PC, Smithtown (David S. Kritzer of counsel), for PCK Realty, Inc., respondent.

Order, Supreme Court, New York County (Lucy Billings, J.), entered July 3, 2013, which denied as untimely the motion of defendant Hong Kong Supermarket, Inc. (Hong Kong) for summary judgment dismissing the complaint as against it, unanimously reversed, on the law and the facts, without costs, and the matter remanded for a determination of the motion on the merits.
The motion court granted Hong Kong's request for an extension of the summary judgment deadline in a closely related consolidated action, but determined that Hong Kong's [*2]summary judgment motion in this action was untimely. Under the specific circumstances of this case, the court should have found that good cause existed to review Hong Kong's motion for summary judgment on the merits (see  CPLR 3212[a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK